        Case 1:19-cv-04442-PGG-BCM Document 72 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                   6/11/20
LAWRENCE SALAMENO, and
THERESA SALAMENO,

                                    Plaintiffs,
                                                             19 Civ. 4442 (PGG) (BCM)
                    – against –

BRITTANY RAWLINGS,
SMARTBOSS, INC., and
FASHIONBOSS, LLC,

                                    Defendants.


                                              ORDER

         The Court having considered the Motion filed by Theresa Salameno, in her capacity as

Personal Representative of the Estate of Lawrence Salameno, pursuant to Federal Rule Civil

Procedure 25(a)(1), for an order substituting her, as Personal Representative of the Estate of

Lawrence Salameno, for Lawrence Salameno as Plaintiff in this action, and for conforming

change in the caption of the action, it is hereby

         Ordered that Theresa Salameno, as Personal Representative of the Estate of Lawrence

Salameno, shall be substituted for Lawrence Salameno as Plaintiff in the action; and it is hereby

         Ordered that the caption of the case shall be amended to Theresa Salameno, Individually

and on Behalf of the Estate of Lawrence Salameno, v. Brittany Rawlings, SmartBoss, Inc. and

FashionBoss, LLC.

                     11th         June       2020
         Done on this __day of _________, _______.



                                                     United States Magistrate Judge



{00132468 1 }
